Citation Nr: 0018912	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  99-02 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease of the left acromioclavicular (AC) joint, with post-
operative residuals of excision, distal clavicle, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1962 to November 
1969, and from July 1970 to January 1973.  He also had a 
prior period of active duty for training from May 1962 to 
July 1962.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which an evaluation in excess of 
20 percent disabling was denied for degenerative joint 
disease in the left AC joint with post-operative residuals of 
excision, distal clavicle.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's increased 
evaluation claim to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 

The Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 
VAOPGCPREC 6-96 (1996).

FINDING OF FACT

The service-connected left shoulder disability is productive 
of functional impairment which is equivalent to limitation of 
motion of the arm to 25 degrees from the left (minor) side.  


CONCLUSION OF LAW

Degenerative joint disease of the left AC joint with post-
operative residuals of excision, distal clavicle, is 30 
percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71(a), 
Diagnostic Code 5201 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that a rating in excess of 20 percent 
disabling is warranted for his service-connected left 
shoulder disability due to the pain and suffering it has 
caused him.  He has indicated that this condition is becoming 
worse and he must be extremely careful with the shoulder.  It 
is his belief that an increase is warranted to compensate for 
the loss of the use of the arm from its normal function.  

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  
The record does not indicate the need to obtain any 
additional pertinent records, and is accordingly found that 
all relevant facts have been properly developed, and that the 
duty to assist the veteran has been satisfied.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1999) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (1999).

In evaluating service-connected disabilities, the Board 
attempts to identify the extent to which a service-connected 
disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.2, 4.10 (1999).  When 
all the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.   

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  In assessing the functional loss of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.  38 C.F.R. § 4.40, 
4.45, 4.59 (1999).See also DeLuca v. Brown, 8 Vet.App. 202 
(1995)

In July 1976, service connection was granted for degenerative 
joint disease of the left AC joint with post-operative 
residuals of excision of the distal clavicle, with the 
assignment of a 20 percent rating under Diagnostic Code 5203.  
As the veteran has been noted to be right handed, this 
service-connected disability pertains to his minor side.  
Degenerative joint disease established by x-ray findings, as 
well as traumatic arthritis, are rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved, which in this case 
are the shoulder and arm.  38 C.F.R. § 4.71(a), Diagnostic 
Codes 5003, 5010 (1999).  According to 38 C.F.R. § 4.71(a), 
impairment of the clavicle and scapula under Diagnostic Code 
5203 may be rated on impairment of function of the contiguous 
part.  

On VA examination of the left shoulder in 1998, the veteran 
indicated that he cannot raise his arm, and that it hangs, 
giving him added troubles.  It was noted that he had 10 
percent additional functional impairment.  He indicated that 
his left shoulder doesn't hinder his work during the day, but 
he has pain at night.  The examination was positive for 
painful motion, instability, weakness, tenderness, and 
guarding of movement.  There was no edema, effusion, redness, 
heat, or abnormal movement.  Examination of the left shoulder 
revealed an obvious AC separation with depression of the 
humeral head.  There was a 5 cm healed operative scar.  
Shoulder forward flexion was 90 degrees on the left and 178 
on the right.  Shoulder abduction was 179 degrees on the 
right and 88 on the left.  Shoulder internal rotation was 90 
degrees on the right and 58 on the left, and external 
rotation was 89 degrees on the right and 87 degrees on the 
left.  The examiner provided a diagnosis of post-traumatic 
and post-operative AC separation of the left shoulder with 
loss of function due to pain.  It was noted that there was 
marked restriction of motion.  

In light of the examination findings, the Board has concluded 
that the evidence supports the assignment of an evaluation of 
30 percent disabling for functional limitation of motion of 
the arm under Diagnostic Code 5201.  Initially, the Board 
notes that evaluations in excess of 20 percent disabling are 
not warranted for the veteran's service-connected left 
shoulder disability under any of the other diagnostic codes 
pertaining to evaluation of disabilities of the shoulder and 
arm.  Under Diagnostic Code 5203, a 20 percent rating is the 
maximum allowable evaluation and is based on dislocation of 
the clavicle or scapula on the minor side or non union of the 
clavicle or scapula with loose movement on the minor side.  
Thus, a higher evaluation is not warranted for the service-
connected left shoulder disability under Diagnostic Code 5203 
as evaluations in excess of 20 percent disabling are not 
contemplated by that code.

The Board has also evaluated the service-connected left 
shoulder disability under Diagnostic Code 5202, which 
pertains to evaluation of other impairment of the humerus.  
Diagnostic Code 5202 provides evaluations in excess of 20 
percent disabling only where there is evidence of fibrous 
union of the humerus, nonunion of the humerus (false flail 
joint); or loss of head of the humerus (flail shoulder).  On 
VA examination in 1998, left shoulder findings included that 
there was an obvious AC separation with depression of the 
humeral head; however, there was no evidence of fibrous 
union, nonunion, or loss of head of the humerus on the left, 
or minor side, which would warrant the assignment of an 
evaluation in excess of 20 percent disabling under Diagnostic 
Code 5202.  Likewise, there is no evidence of ankylosis of 
the scapulohumeral articulation which would warrant the 
assignment of a rating in excess of 20 percent under 
Diagnostic Code 5200.  

As noted, impairment of the clavicle or scapula may also be 
rated on the basis of impairment of function of the 
contiguous joint.  Diagnostic Code 5201 pertains to 
limitation of motion of the arm, and provides an evaluation 
of 20 percent disabling where motion of the arm is limited at 
shoulder level or at midway between the side and shoulder 
level on the minor side.  A 30 percent rating is warranted 
where motion of the arm is limited to 25 degrees from the 
minor side. 

The veteran has stated that he is unable to raise his arm and 
that it hangs, giving him added troubles, and the Board notes 
that the veteran is competent to report on that which has 
personal knowledge, such as his symptomatology.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  Thus, his contention that he 
is unable to raise his arm constitutes competent evidence 
regarding the level of his left shoulder disability.  
Objective findings include that left shoulder range of 
motion, to include forward flexion and abduction, is shown to 
be approximately half of that on the right.  Furthermore, the 
examiner indicated findings of painful motion, instability, 
weakness, tenderness, and guarding of movements associated 
with the left shoulder.  The examiner noted that there is 
loss of function due to pain and that there is marked 
restriction of motion.  

The record does not include objective findings which 
demonstrate that motion in the arm is limited to 25 degrees 
from the left side.  In the Board's view, however, the 
evidence is indicative of additional functional loss and 
impairment due to pain, weakness, tenderness, limitation of 
motion, and instability in left shoulder.  As noted, 
applicable regulations provide that a part which becomes 
painful on use must be regarded as seriously disabled and 
weakness is important as limitation of motion.  38 C.F.R. 
§ 4.40 (1999).  As such, it appears that the veteran has 
functional loss which exceeds that contemplated by the 
criteria found in Diagnostic Codes 5203.  

Therefore, the Board has concluded that the symptomatology 
demonstrated by the service-connected left shoulder 
disability is productive of the functional loss which is 
equivalent to limitation of motion of the arm to 25 degrees 
from the left (minor) side.  Thus, a 30 percent rating is 
warranted under Diagnostic Code 5203.  Accordingly, an 
evaluation of 30 percent disabling is granted for 
degenerative joint disease in the left shoulder, with post-
operative residuals of excision, distal clavicle, under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and Deluca, 
supra.  

The Board notes that where the minor side is involved, 
evaluations in excess of 30 percent disabling are not 
warranted in the absence of ankylosis of the scapulohumeral 
articular or loss of the head, fibrous union, or non-union of 
the humerus.  As noted, these abnormalities have not been 
shown on objective examination and thus, an evaluation in 
excess of 30 percent disabling is not warranted for the 
service-connected left shoulder disability under Diagnostic 
Codes 5200 or 5202, respectively.  

The Board also notes that post-operative residuals of left 
shoulder surgery include a well healed 5 cm scar on the left 
shoulder.  There is no evidence of compensable manifestations 
of the left shoulder scar which would warrant the assignment 
of a separate compensable rating.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1998); Esteban v. Brown, 6 
Vet. App. 259 (1994).

Lastly, the Board has been presented with an examination 
report that includes 2, none; 3, A. yes; 4. No; 6, no; 10, 
not applicable; 3, impossible.  The Board is under an 
obligation to provide reasons and bases.  An examination 
report that is prepared in this manner borders on useless.  
However, since we are providing the maximum rational 
evaluation to the veteran, we are not returning the report 
for an adequate record.  We also make it clear that we are 
accepting the veteran's statements because the VA examination 
report does not refute his assertions. 



ORDER

An increased evaluation of 30 percent disabling for 
degenerative joint disease of the left Ac joint with post-
operative residuals of excision, distal clavicle, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

